Exhibit 10.8

 

RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE

 

CITY NATIONAL CORPORATION

 

2008 OMNIBUS PLAN

 

RESTRICTED STOCK AWARD AGREEMENT made as of , between CITY NATIONAL CORPORATION,
a Delaware corporation (the “Company”), and , an employee of the Company or a
subsidiary of the Company (“Colleague”), with reference to the following:

 

A.         On April 23, 2008 the shareholders of the Company adopted the City
National Corporation 2008 Omnibus Plan as amended from time to time thereafter,
(the “Plan”), pursuant to which the Compensation, Nominating & Governance
Committee of the Board of Directors (the “Committee”) may award selected
officers and other Company or Company subsidiary employees restricted shares of
the Company’s common stock, (the “Common Stock”).

 

B.          The Committee has determined to grant to Colleague an award of
restricted shares of Stock pursuant to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the performance
of the mutual covenants contained herein, it is hereby agreed as follows:

 

1.         Grant of Restricted Stock Award.

 

(a)        Details of Award. The Company hereby grants a Restricted Stock Award
(as defined in the Plan), upon the terms and conditions set forth in this
Agreement, with the following terms:

 

(i)         Number of Shares to be issued:  Shares (the “Restricted Shares”) of
Stock;

 

(ii)        The date of issuance:  (the “Award Date”); and

 

--------------------------------------------------------------------------------


 

(iii)       The consideration, if any, for the Restricted Shares:  Colleague’s
employment with the Company.

 

(b)        Issuance of Restricted Shares.  The Restricted Shares shall be issued
upon acceptance hereof by Colleague and upon satisfaction of the conditions of
this Agreement.

 

2.         Restricted Shares.  Colleague hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

(a)        Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (the “Forfeiture Restrictions”) to the extent that Forfeiture
Restrictions have not lapsed. In the event of termination of Colleague’s
employment with the Company or employing subsidiary for any reason other
than (i) death or (ii) Total Disability, except as otherwise provided in the
last sentence of subparagraph (b) of this Paragraph 2, Colleague shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

 

(b)        Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions shall
lapse as to the Restricted Shares in accordance with the following schedule
provided that Colleague has been continuously employed by the Company from the
Award Date through the lapse date:

 

Time from Date of Award

 

Restricted Stock Vesting

 

Total PercentageRestrictions
Lapsed

 

After 1 year

 

0

%

0

%

After 2 years

 

25

%

25

%

After 3 years

 

25

%

50

%

After 4 years

 

25

%

75

%

After 5 years

 

25

%

100

%

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of the date Colleague’s employment with
the Company is terminated by reason of death or Total Disability. In the

 

--------------------------------------------------------------------------------


 

event Colleague’s employment is terminated for any other reason, the Committee
or its delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the lapse of Forfeiture Restrictions as to any or all
Restricted Shares still subject to such restrictions, such lapse to be effective
on the date of such approval or Colleague’s termination date, if later.

 

(c)        Certificates/Shareholder Rights. Shares of Restricted Stock will be
evidenced by memorandum entries on the records of the Company’s transfer agent.
Colleague shall have voting rights and shall be entitled to receive all
dividends unless and until the Restricted Shares are forfeited pursuant to the
provisions of this Agreement. Cash dividends paid on Shares of Common Stock will
be paid to Colleague for the Restricted Shares on the same date as paid to other
Shareholders.  Upon request of the Committee or its delegate, Colleague shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares then subject to the Forfeiture Restrictions.  Upon the lapse
of the Forfeiture Restrictions, the Company shall cause the shares to be issued
to your broker, per your election on file, in the name of the colleague, or such
other name as provided in the Plan, for the Shares upon which Forfeiture
Restrictions lapsed.  Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Common Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such Shares.  The Company shall not be obligated to
issue or deliver any shares of Common Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or of any regulation of
any governmental authority or any national securities exchange.

 

3.         Withholding of Tax.  The receipt of Restricted Shares or the lapse of
any Forfeiture Restrictions may result in income to you for federal or state tax
purposes.  To the extent that you become subject to taxation, you shall deliver
to the Company at the time of such receipt or lapse, as the case may be, such
amount of money or Shares of unrestricted Common Stock, as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations.  If you fail to do so, the Company is authorized to withhold from
any cash or stock remuneration then or thereafter payable to you any tax
required to be withheld by reason of such resulting compensation income.  Your
delivery of Shares to meet the tax withholding obligation is subject to the
Company’s Securities Trading Policy as may be in effect from time to time.  You
must have owned any Common Stock you deliver for at least six months.   Any
Common Stock you deliver or which is withheld by the Company will be valued on
the date of which the amount of tax to be withheld is determined.  Any
fractional Shares of Common Stock resulting from withholding of taxes will be
paid to you in cash.

 

4.         Status of Common Stock.  Colleague agrees that the Restricted Shares
to which the restrictions have lapsed will not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable federal or
state securities laws.  Colleague also agrees (i) that the certificates
representing the Shares may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws,
(ii) that the Company may refuse to register the transfer of the Shares on the
stock transfer records of the Company if such proposed transfer would be in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.

 

--------------------------------------------------------------------------------


 

5.         Limitation on Transfer.  Other than upon death or pursuant to a DRO,
the Restricted Shares and all rights granted under this Agreement are personal
to Colleague and cannot be transferred, assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and will not be subject to
execution, attachment or similar processes.

 

6.         Employment Relationship.  For purposes of this Agreement, Colleague
shall be considered to be in the employment of the Company as long as Colleague
remains a Colleague of either the Company, any successor corporation or a parent
or subsidiary corporation (as defined in section 424 of the Internal Revenue
Code) of the Company or any successor corporation.

 

Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

 

Neither the Plan nor this Agreement shall constitute a contract of employment
between the Company, including, any successor corporation or a parent or
subsidiary corporation of the Company or any successor corporation and
Colleague.  Colleague is an at-will employee except as provided in any other
written agreement.  Nothing contained in the Plan or the Agreement (or any Award
made pursuant to the Plan) shall confer upon any eligible Participant any right
to continue in the employment of the Company, or guarantee of payment of future
incentives, or shall interfere with, affect or restrict in any way, the rights
of the Company, which are expressly reserved, to discharge Colleague, any time
for any reason whatsoever, with or without cause.

 

7.         Availability of Plan/Plan Incorporated.  Colleague acknowledges that
the Company has made available a copy of the Plan, and agrees that this Award of
Restricted Shares shall be subject to all of the terms and conditions set forth
in the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the Plan and this Agreement, the
provisions of the Plan will prevail.  Colleague’s rights hereunder are subject
to modification or termination in certain events, as provided in the Plan,
including without limitation such rules and regulations as may from time to time
be adopted or promulgated in accordance with paragraph 1.3 of the Plan. 
Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Plan.

 

8.    Committee’s Powers.  No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Shares. All decisions of the Committee (as established
pursuant to the Plan) with respect to any questions concerning the application,
administration or interpretation of the Plan will be conclusive and binding on
the Company and Colleague.

 

--------------------------------------------------------------------------------


 

9.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Colleague.

 

10.       Dispute Resolution.  If a dispute arises between Colleague and Company
in connection with the Restricted Stock Award, the dispute will be resolved by
binding arbitration with the American Arbitration Association (AAA) in
accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

11.       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

By:

 

 

 

Christopher J. Carey,

 

 

 

Executive Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------